United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, MONMOUTH
PROCESSING & DISTRIBUTION CENTER,
Eatontown, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1067
Issued: February 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 16, 2009 appellant, through her representative, filed a timely appeal from
June 24 and December 23, 2008 merit decisions of the Office of Workers’ Compensation
Programs terminating compensation benefits for refusing an offer of suitable work. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation benefits,
effective July 6, 2008 on the grounds that she refused an offer of suitable work pursuant to
5 U.S.C. § 8106(c).
On appeal, appellant’s representative contends that the proposed offer of employment
would require appellant to travel outside the work restrictions provided by her orthopedic
surgeon, who limited driving to and from work to four hours a day.

FACTUAL HISTORY
On September 17, 2002 appellant, then a 37-year-old clerk, filed a traumatic injury claim
(Form CA-1) alleging that on August 30, 2002 she experienced back and neck pain while lifting
heavy tubs. The Office accepted the claim for exacerbation of cervicobrachial syndrome.
Appellant stopped work on September 12, 2002. On January 23, 2003 the Office placed her on
the periodic rolls.
On March 7, 2003 appellant underwent an authorized anterior cervical discectomy for
neural decompression, interbody arthrodesis and interbody fusion cage at C5-6. On January 6,
2004 she underwent an authorized cervical facet medial branch blockade at C3, C4, C5 and C6
on the right side. Appellant further underwent an authorized implementation of cervical spinal
cord stimulation on April 24, 2006.1
In medical reports dated February 26, 2004 through April 25, 2005, Dr. Jason Cohen, a
Board-certified orthopedic surgeon, opined that appellant was permanently totally disabled due
to a C5-6 herniated disc and chronic neck pain.
On May 21, 2007 the Office referred appellant for a second opinion evaluation of her
continuing disability and employment-related residuals. In a May 21, 2007 medical report,
Dr. Gregory T. Altman, a Board-certified orthopedic surgeon, reviewed appellant’s occupational
and medical history and described a full physical examination. He reported appellant’s
complaints of pain radiating down her back, as well as numbness in her right hand and neck pain.
Dr. Altman diagnosed failed cervical spine fusion related to the original work injury of
August 30, 2002 and subsequent to an anterior cervical discectomy and fusion for a herniated
C5-6 disc. He noted radiographic evidence of a failed fusion anteriorly within appellant’s
medical record. Dr. Altman opined that appellant continued to be disabled from the work injury
due to continued pain and weakness in her arm and neck. He recommended a repeat evaluation
by a spinal surgeon and potentially a repeat surgical intervention. In an attached work capacity
evaluation, Dr. Altman recommended that appellant be placed off of work for six months due to
the failed cervical spinal fusion.
In a September 20, 2007 memorandum, the employing establishment’s Office of the
Inspector General stated that an agent observed appellant performing actions beyond her
restrictions both at home and while working at a gas station leased and operated jointly by her
and her husband.2
1

On October 3, 2003 the Office referred appellant to Dr. Robert Dennis, a Board-certified orthopedic surgeon, for
a second opinion evaluation. Dr. Dennis diagnosed herniated C5-6 disc and cervical sprain. He opined that
appellant was totally disabled due to her employment injury. The Office also referred appellant to Dr. Devendra
Kurani, a Board-certified psychiatrist, who did not find any evidence of cognitive or perceptual thought disorder or
depression.
2

By decision dated December 5, 2007, the Office found that appellant forfeited her compensation benefits during
the period February 6, 2004 through May 11, 2006 due to her failure to report income earned from the business
enterprise. In a June 24, 2008 decision, after a prerecoupment hearing, an Office hearing representative affirmed the
forfeiture finding and that appellant was at fault in the overpayment. Appellant’s representative appealed this
decision to the Board and it was docketed under a separate file number.

2

On January 15, 2008 the Office referred appellant for a second opinion evaluation. In a
January 15, 2008 medical report, Dr. Robert Franklin Draper, Jr., a Board-certified orthopedic
surgeon, reviewed appellant’s medical history and relayed her complaints that the previous
operative procedures did not relieve her pain. After a full physical examination, he diagnosed
cervical disc herniation at C5-6, status post anterior cervical discectomy and cervical spinal
implants and preexisting degenerative disc bulging at C4-5, C5-6 and C6-7. Dr. Draper opined
that appellant had a permanent cervical disc herniation at C5-6 which related to the work injury.
He opined that appellant was capable of performing light-duty work in a sedentary position that
did not require lifting more than 20 pounds occasionally and 10 pounds frequently. Dr. Draper
also totally restricted over-the-shoulder use of the right upper extremity. He noted that there
were no limitations with respect to walking, standing or sitting, but that appellant should have
20-minute breaks every 2 hours. Dr. Draper opined that appellant had reached maximum
medical improvement and that the work restrictions were permanent.
On February 5, 2008 the Office found that a conflict of medical evidence existed
regarding whether appellant was able to return to a light-duty position. It referred appellant for
an impartial medical examination to resolve the conflict.
In a March 4, 2008 medical report, Dr. Kevin E. McGovern, a Board-certified orthopedic
surgeon, briefly reviewed appellant’s medical history and current complaints of neck and right
shoulder pain. Physical examination revealed decreased range of motion in her neck with 40
degrees of flexion, 40 degrees of extension, 40 degrees of right rotation, 30 degrees of left
rotation and 20 degrees of right and left lateral tilting. Dr. McGovern noted appellant’s
complaints of neck pain with motion. Grip strength was decreased on the right, measuring 10 on
the grip dynamometer compared to 20 on the left with repeat testing. Reflexes were symmetrical
and sensation and pulses were intact. X-rays of the cervical spine revealed evidence of cervical
fusion at C5-6. Flexion and extension views revealed no evidence of instability but some
limitation of the neck was noted. Dr. McGovern diagnosed cervical radiculopathy and cervical
herniated disc with status post cervical fusion as a result of the August 30, 2002 work injury. He
opined that appellant reached maximum medical improvement and, although she had residuals of
her work injury, she was capable of working light or sedentary duty. Dr. McGovern provided
work restrictions in an accompanying work capacity evaluation. He indicated that appellant
could work an eight-hour day but that she should not walk or stand for more than four hours;
reach, twist, squat, kneel or climb for more than two hours; reach above the shoulder, bend or
stoop for more than 1 hour or lift more than 20 pounds. Dr. McGovern also restricted appellant’s
operation of a vehicle, either for driving to and from work or during work, to four hours a day.
By letter dated March 24, 2008, the Office requested that Dr. McGovern clarify whether
he reviewed a DVD showing appellant’s activities at the gas station and, if not, whether he
changed his opinion upon reviewing the DVD.
On March 25, 2008 the Office referred appellant to a vocational rehabilitation counselor.
In an April 1, 2008 note, Dr. McGovern stated that he reviewed the DVD and that it did
not change his opinion that appellant was capable of working in a light, sedentary duty on a fulltime basis.

3

In a May 3, 2008 facsimile, the employing establishment requested the Office determine
the suitability of an offered modified mail processing clerk position at the Monmouth Processing
and Distribution Center located in Eatontown, New Jersey. The position assignments included
mail processing and sorting and table work to repair torn and damaged mail. The physical
requirements of the position included sitting up to eight hours; standing and walking
intermittently up to four hours; reaching, twisting, squatting and kneeling intermittently up to
two hours; lifting, pushing and pulling intermittently up to 20 pounds; and reaching above the
shoulder, bending and stooping intermittently up to one hour.
By letter dated May 8, 2008, the Office notified appellant that the offered position of
modified mail processing clerk with the employing establishment was suitable to appellant’s
work capabilities. It advised her that she had 30 days to either accept the position or provide
reasons justifying refusal, otherwise her wage-loss compensation would be terminated.
On May 12, 2008 appellant stated that she could neither accept nor reject the offered
position because she was in the process of contacting her physician to determine whether the job
was suitable.
In medical prescription notes dated May 16, 2008, appellant’s treating physician,
Dr. Charles B. Cresanti-Daknis, a Board-certified anesthesiologist, prescribed a magnetic
resonance imaging (MRI) scan of the cervical spine without contrast and stated that appellant
was not to work until the workup for the cervical spine was completed. In a medical report with
the same date, Dr. Daknis relayed appellant’s complaints of severe neck and right upper
extremity pain preventing her from functioning on a daily basis. Physical examination did not
reveal any changes and he recommended an MRI scan and an electromyogram (EMG) to rule out
nerve compression.
By letter dated June 4, 2008, the Office advised appellant that she did not provide a valid
reason for refusing the offered position and that she had 15 days to accept the offer or make
arrangements to report for employment, otherwise her wage-loss benefits would be terminated.
In a June 18, 2008 letter, the employing establishment stated that appellant reported to the
Monmouth Processing and Distribution Center on June 14, 2008 to submit two medical notes
from Dr. Daknis dated May 16, 2008. Appellant did not otherwise return to work. In a June 24,
2008 letter, the employing establishment confirmed that the modified-duty job offer remained
open and that appellant did not make any arrangements to return to work.
By decision dated June 24, 2008, the Office terminated wage-loss compensation effective
July 6, 2008 on the grounds that appellant failed to accept an offer of suitable work. It found that
the offered position was within the work restriction provided by Dr. McGovern, who represented
the weight of the medical evidence as an impartial medical examiner.
On June 27, 2008 appellant, through her representative, requested an oral hearing before
an Office hearing representative.
In a June 16, 2008 prescription note, Dr. Daknis ordered a functional capacity evaluation.
A May 23, 2008 EMG and a July 8, 2008 MRI scan were normal with no abnormal findings. In
medical reports dated July 21 and September 26, 2008, Dr. Daknis reported appellant’s
4

complaints of neck and right upper extremity pain. He did not note any changes in history or
range of motion. Dr. Daknis opined that appellant’s condition was a primary myofascial disorder
and recommended acupuncture.
In a letter dated June 18, 2008, appellant claimed that she reported to work on
June 14, 2008. She went to her supervisor, Steven Berns, to give him a physician’s note and
inform him of her medical condition. Appellant alleged that Mr. Berns did not allow her to
punch in and that her union representative, Glenn Breeds, was present. In a June 14, 2008
statement, Mr. Breeds stated that he was called into Mr. Berns’ office to speak with appellant,
who was attempting to report to work. Appellant stated that, per her doctor’s note, she was not
able to work. Mr. Berns stated that appellant could not punch in to work because she needed a
return-to-duty clearance.
An oral hearing before an Office hearing representative took place on October 28, 2008,
where appellant testified that her husband drove her to the employing establishment on June 14,
2008 but Mr. Berns would not allow her to punch in. She stated that she would have tried to
work that day if allowed to punch in. Appellant did not notify anyone at the employing
establishment that she was accepting the position or reporting for work that day. She further
stated that she did not believe she could work due to chronic pain in her neck and due to her
medication. Appellant also testified that the position was located in Eatontown, New Jersey,
which was a three-hour drive each way to her home in York, Pennsylvania. Although the offered
position was located in the same building as her date-of-injury job, she had moved further away
after her injury and the current commute rendered the position unsuitable.
In a November 20, 2008 letter, the employing establishment contested appellant’s
testimony. It questioned whether appellant intended to return to work on June 14, 2008 in light
of the fact that she presented medical documentation indicating she could not work, was driven
to the facility by her husband and advised her supervisor she was heavily medicated, apparently
indicating that she was not able to work safely in an industrial environment. The employing
establishment further challenged appellant’s contention that the offered position was not suitable
due to the commute. It stated that appellant was still an employee of the Monmouth Processing
and Distribution Center and the offered position was within her limitations and in her home
facility.
By decision dated December 23, 2008, the Office hearing representative affirmed the
termination of benefits on the grounds that appellant refused an offer of suitable work. He found
that the weight of the medical evidence rested with Dr. McGovern, who determined that
appellant could perform a full-time, light-duty position. The Office hearing representative
determined that the employing establishment offered appellant a suitable position, within her
physical restrictions, which appellant then refused. Although appellant went to the employing
establishment on June 14, 2008, she did not intend to report for duty.

5

LEGAL PRECEDENT
Section 8106(c)(2) of the Federal Employees’ Compensation Act3 states that a partially
disabled employee who refuses to seek suitable work, or refuses or neglects to work after
suitable work is offered to, procured by, or secured for her is not entitled to compensation.4 The
Office has authority under this section to terminate compensation for any partially disabled
employee who refuses or neglects suitable work when it is offered. Before compensation can be
terminated, however, the Office has the burden of demonstrating that the employee can work,
setting forth the specific restrictions, if any, on the employee’s ability to work, and has the
burden of establishing that a position has been offered within the employee’s work restrictions,
setting forth the specific job requirements of the position.5 In other words, to justify termination
of compensation under 5 U.S.C. § 8106(c)(2), which is a penalty provision, the Office has the
burden of showing that the work offered to and refused or neglected by appellant was suitable.6
Section 8123(a) of the Act provides that, if there is a disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.7 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an Office medical adviser, the Office
shall appoint a third physician to make an examination. This is called a referee examination and
the Office will select a physician who is qualified in the appropriate specialty and who has no
prior connection with the case.8 Where there exists opposing medical reports of virtually equal
weight and rationale, and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.9
ANALYSIS
The issue is whether the Office properly terminated appellant’s compensation benefits for
refusal to accept suitable work. The Board finds that the Office did not meet its burden of proof
in terminating benefits.
Appellant stopped working on September 3, 2002 due to a work-related exacerbation of
cervicobrachial syndrome. The Office referred appellant to Dr. Altman for a second opinion
regarding her continuing disability. In a May 21, 2007 medical report, Dr. Altman opined that
3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8106(c).

5

Frank J. Sell, Jr., 34 ECAB 547 (1983).

6

Glen L. Sinclair, 36 ECAB 664 (1985).

7

5 U.S.C. § 8123(a).

8

20 C.F.R. § 10.321.

9

David W. Pickett, 54 ECAB 272 (2002).

6

appellant continued to be disabled from work due to a failed cervical spine fusion related to her
employment injury. The Office subsequently referred appellant to Dr. Draper for another second
opinion evaluation. In a December 5, 2007 medical report, Dr. Draper found that appellant could
return to light duty and provided work restrictions.
The Office properly found that a conflict of medical opinion existed regarding whether
appellant could return to a light-duty position.10 It then referred appellant to Dr. McGovern for
an impartial medical evaluation to resolve the conflict.
In a March 4, 2008 medical report, Dr. McGovern reviewed appellant’s medical history
and described a full physical examination of her neck and upper extremities. He reported her
complaints of neck and right shoulder pain. Dr. McGovern diagnosed cervical radiculopathy and
cervical herniated disc with status post cervical fusion. He opined that, although appellant still
had residuals from her employment injury, she was capable of working light or sedentary duty.
Dr. McGovern provided work restrictions limiting appellant’s walking or standing to four hours;
reaching, twisting, squatting, kneeling or climbing to two hours; reaching above the shoulder,
bending or stooping to one hour; and lifting to 20 pounds. He also indicated that appellant
should not drive a vehicle either to or from work or during work for more than four hours a day.
The Board finds that Dr. McGovern provided a complete and rationalized opinion, based
on an accurate factual and medical background. As such, the doctor’s opinion, that appellant
could return to light duty, is accorded special weight due to his status as an impartial medical
examiner.11 Appellant did not submit sufficient medical evidence to establish that she could not
return to light duty within Dr. McGovern’s restrictions. Although she subsequently submitted
several prescription and medical notes from Dr. Daknis, none of these documents contain a
rationalized opinion that appellant continued to be totally disabled due to her employment
injury.12 Thus, Dr. McGovern’s medical opinion constitutes the weight of the medical evidence.
Subsequently, the employing establishment offered appellant a light-duty position as a
modified mail processing clerk at the Monmouth Processing and Distribution Center in
Eatontown, New Jersey, where she worked prior to her injury. The physical requirements for the
position included sitting up to eight hours; standing and walking up to four hours; reaching,
twisting, squatting and kneeling up to two hours; lifting, pushing and pulling up to 20 pounds;
and reaching above the shoulder, bending and stooping up to one hour.
The Board finds that the physical requirements of the offered position fall within
appellant’s work restrictions, however, the commute renders the position unsuitable. An
acceptable reason, if supported by medical evidence, for refusing an offer of suitable work is
inability to travel to work.13 The Office’s procedures provide that the inability to travel to work

10

See R.H., 59 ECAB ___ (Docket No. 07-2124, issued March 7, 2008).

11

See L.W., 59 ECAB ___ (Docket No. 07-1346, issued April 23, 2008).

12

See Jaja K. Asaramo, 55 ECAB 200 (2004).

13

Mary E. Woodard, 57 ECAB 211 (2005).

7

is an acceptable reason if the inability is because of residuals of the employment injury.14 At the
oral hearing, appellant testified that after her injury she relocated to York, Pennsylvania. She
claimed that the commute to Eatontown, New Jersey from her home was a three-hour drive both
ways, or six hours roundtrip. The length of appellant’s commute remains unrefuted by the
employing establishment. As Dr. McGovern limited appellant’s driving to and from work to
four hours a day, the Board finds that the six-hour commute required by the offered position is
beyond appellant’s work restrictions.
The Board notes that the Act’s implementing regulations provide that an employer should
offer suitable reemployment in the location where the employee currently resides. If this is not
practical, the employer may offer suitable reemployment at the employee’s former duty station
or other location.15 In the similar case of Sharon L. Dean,16 the Board found that an offer of
employment in Utica, New York, located near appellant’s date-of-injury job, was not suitable, as
appellant had moved to Fort Myers, Florida, subsequent to her injury. The Office failed to
develop the issue of whether suitable reemployment in or around Fort Myers, Florida, was
possible or practical, thus, committing reversible error. In the present case, there is no evidence
of record to show that the Office developed the issue of whether appellant could be placed in a
position located near her home in York, Pennsylvania. Therefore, the Board finds it did not meet
its burden of proof in terminating appellant’s compensation benefits for failure to accept suitable
work.
CONCLUSION
The Board finds that the Office did not properly terminate appellant’s compensation
benefits effective July 6, 2008 on the grounds that she refused an offer of suitable work.

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5(a)(5) (July 1996).
15

20 C.F.R. § 10.508.

16

56 ECAB 175 (2004).

8

ORDER
IT IS HEREBY ORDERED THAT the December 23 and June 24, 2008 decisions of
the Office of Workers’ Compensation Programs are reversed.
Issued: February 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

